Name: 80/209/EEC: Commission Decision of 25 January 1980 refusing to accept the scientific character of the apparatus described as 'Magnavox-Satellite Navigator, model MX 1102'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  communications;  mechanical engineering
 Date Published: 1980-02-21

 Avis juridique important|31980D020980/209/EEC: Commission Decision of 25 January 1980 refusing to accept the scientific character of the apparatus described as 'Magnavox-Satellite Navigator, model MX 1102' Official Journal L 046 , 21/02/1980 P. 0039 - 0039 Greek special edition: Chapter 02 Volume 8 P. 0171 COMMISSION DECISION of 25 January 1980 refusing to accept the scientific character of the apparatus described as "Magnavox-Satellite Navigator, model MX 1102" (80/209/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 14 June 1979, the Government of Italy requested the Commission to invoke the procedure at present laid down in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Magnavox-Satellite Navigator, model MX 1102", to be used for research concerning the comparison and accuracy of different systems for determining a fixed or mobile spot at sea, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 November 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a receiver of signals transmitted by a satellite ; whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas apparatus of the same kind are principally used for the realization of non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Magnavox-Satellite Navigator, model MX 1102", is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 January 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.